Case 8:19-cv-03113-VMC-TGW Document 63 Filed 01/06/21 Page 1 of 44 PageID 888




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

    FLORIDA BEACH ADVERTISING,
    LLC, and DAVID M. DUVERNAY,

                 Plaintiffs,
    v.                                          Case No. 8:19-cv-3113-T-33TGW

    CITY OF TREASURE ISLAND,
    FLORIDA,

                 Defendant.
                                        /

                                      ORDER

         This matter comes before the Court upon consideration of

    Defendant    City   of   Treasure       Island,    Florida’s   Motion     for

    Summary Judgment (Doc. # 45), filed on November 6, 2020, and

    Plaintiffs    Florida     Beach   Advertising,       LLC,   and   David    M.

    Duvernay’s Amended Motion for Summary Judgment, filed on

    November 25, 2020. (Doc. # 55). The parties have responded to

    each Motion. (Doc. ## 57; 61). For the reasons set forth

    below, both Motions are granted in part and denied in part.

    I.   Background

         Duvernay is the owner and operator of Florida Beach

    Advertising, a business that sells advertising space on a

    “30-foot-wide,      14-foot-tall        digital     advertising    screen”

    attached to a boat named the “Get Lit.” (Doc. # 48 at 16:4-

    5, 18:15-22). Although it is disputed precisely where Florida


                                            1
Case 8:19-cv-03113-VMC-TGW Document 63 Filed 01/06/21 Page 2 of 44 PageID 889




    Beach Advertising operates the Get Lit, the parties agree

    that it advertises around the coast of Pinellas County and

    within certain waterways. (Doc. # 48 at 23:21-24:4).

            On October 5, 2019, Duvernay received a citation for an

    alleged violation of Section 58-44 of the City’s Code of

    Ordinances, which provides: “No person shall post or display

    any sign, banner or advertisement unless licensed so to do by

    the city commission as a concessionaire or a licensee under

    a written concession or license agreement or lease.” (Doc. ##

    49-1;     58-1).    According      to    the        citation,    Duvernay    was

    “observed operating a commercial vessel within the waterways

    of   Treasure      Island   with    an       attached     electronic/changing

    advertisement       billboard,”     without         the   City’s    permission.

    (Doc. # 49-1) (emphasis omitted).

            Before receiving this citation, Duvernay was planning on

    participating       in   the    American      Legion      of   Madeira   Beach’s

    Twenty-Third Annual Veteran’s Day Boat Parade. (Doc. # 48 at

    43:23-44:7).       In    his     deposition,         Duvernay      stated   that

    Plaintiffs intended to sponsor the Parade. (Id. at 45:24-

    46:6). The Parade begins at the American Legion in Madeira

    Beach     and   travels        through       some    of    Treasure      Island’s

    waterways. (Doc. # 47 at 12:4-12). Because it was set to pass

    through the City’s waterways, Duvernay contacted the City


                                             2
Case 8:19-cv-03113-VMC-TGW Document 63 Filed 01/06/21 Page 3 of 44 PageID 890




    about displaying a sign during the Parade. (Doc. # 48 at 49:2-

    5). The parties dispute precisely what that request entailed.

    In his deposition, Duvernay states that he asked a City

    employee for permission to display a sign that stated, “Thank

    you, veterans,” in the Parade, and told the employee that he

    “had no intention of doing any advertising whatsoever.” (Id.

    at 51:5-23). The City counters that Duvernay only told the

    City that he would be participating in the Parade. (Id. at

    48:25-49:5). The parties agree, however, that whatever the

    conversation included, no permit to participate in the Parade

    was issued. (Doc. # 49 at 30:22-31:4).

         Thereafter, on October 16, 2019, Duvernay posted an

    apology to the social media website Facebook, stating that

    Plaintiffs would no longer be able to participate in the part

    of the Parade that passed through the City’s waterways:

         For everyone who will be present and supporting our
         #Veterans at the 2019 23rd Annual Veterans Boat
         Parade. Unfortunately Florida Beach Advertising
         will have to stop half through the parade because
         Treasure Island, Florida and Treasure Island City
         Hall won’t allow us to display a “Thank You
         Veterans” sign on our boat. We apologize to
         American Legion Post 273 Madeira Beach, Fl 33708
         and American Legion, Post 158, Treasure Island, FL
         for any inconvenience this may cause.

    (Doc. # 48 at 50:18-24, 57:25-58:2; Doc. # 49-3). The Facebook

    post garnered over 500 comments and included an image of the



                                     3
Case 8:19-cv-03113-VMC-TGW Document 63 Filed 01/06/21 Page 4 of 44 PageID 891




    boat and sign. (Doc. # 49-3). Plaintiffs characterize these

    comments as critical of the City. (Doc. # 48 at 55:19-21).

         The next day, on October 17, 2019, City Commissioner J.

    Tyler Payne e-mailed Duvernay apologizing for the ordeal and

    providing him with steps he would have to take to get the

    City’s approval of his sign for the Parade. (Doc. # 48 at

    57:5-20; Doc. # 49-4 at 1). Payne followed up, stating: “I

    just spoke with the City Manager and I am hopeful that we can

    get the necessary license and authorization on the Agenda for

    the November 5th Commission Meeting.” (Doc. # 49-4 at 1-2).

    Duvernay then applied through email to the City Commission

    for a permit to display his sign during the portion of the

    Parade that travelled through Treasure Island waters. (Doc.

    # 48 at 57:14-18; Doc. # 49 at 20:19-21:9; Doc. # 49-6).

    Specifically, Duvernay requested a license under Section 58-

    44 and a waiver under Section 73-34(10) of the City’s Code of

    Ordinances.1 (Doc. # 49-6). The City Manager, Garry Brumback

    responded that he would put the requests before the City

    Commission at the November 5, 2019, meeting. (Doc. # 49 at


    1. Section 58-44 of the Code of Ordinances is contained in
    Chapter 58 of the Code, which regulates waterways. (Doc. #
    58-1 at 1). Section 73-34(10) is contained in Chapter 73 (the
    “Sign Code”), which regulates signs. (Doc. # 49-10). In their
    complaint, Plaintiffs challenge only the constitutionality of
    the Sign Code. (Doc. # 1 at ¶¶ 9 n.1, 40, 46, 48-49).


                                     4
Case 8:19-cv-03113-VMC-TGW Document 63 Filed 01/06/21 Page 5 of 44 PageID 892




    21:10-19; Doc. # 49-6).

         At the meeting, Brumback introduced the item by noting

    that he originally intended to allow Plaintiffs to display

    the sign during the Parade. (Doc. # 49 at 31:15-21, 32:3-5).

    However, in Brumback’s words, he could no longer recommend

    doing so “in good conscience” because “at that point it got

    really ugly and it became a series of bullying and threatening

    posts on Facebook that even named a couple of members of [the]

    Commission. And it outwardly stated that [the] Commission was

    anti-veteran, as was I.” (Id. at 31:19-32:5). Following some

    contentious exchanges, the City Commission voted unanimously

    to reject Duvernay’s request, with Payne absent. (Id. at

    45:13-46:8). The City admits that it has no written criteria

    by which such a request should be evaluated, although other

    sections of the Code of Ordinances do include certain criteria

    for the City to grant zoning variances. (Id. at 22:12-15;

    Doc. # 61 at ¶ 20; Doc. # 60-1). The parties present no

    evidence that any individual has ever applied for or received

    an exemption to Section 73-34(10). (Doc. # 49 at ¶ 58:14-18).

         Despite the City’s denial of his application, Duvernay

    participated in the Parade as originally planned. (Doc. # 48

    at 61:19-62:13). During the length of the Parade, Duvernay

    displayed   a   sign   stating “Thank   You   Veterans! God    Bless


                                     5
Case 8:19-cv-03113-VMC-TGW Document 63 Filed 01/06/21 Page 6 of 44 PageID 893




    America,” and featuring a bald eagle and American flag:




    (Doc. # 48 at 61:22-62:1; Doc. # 49-8 at 8; Doc. # 49-13).

    Duvernay did not exit the Parade before entering Treasure

    Island waters. (Doc. # 48 at 62:2-7).

         At the conclusion of the Parade, Duvernay received a

    citation from the Treasure Island police marine unit for

    violating Section 73-34(10) of the Sign Code, which prohibits

    “[s]igns in or upon any river, bay, lake, or other body of

    water within the limits of the city, unless authorized by the

    city commission.” (Doc. # 48 at 63:24-64:2; Doc. # 49-9; Doc.

    # 49-10 at 9-10). The November 9, 2019, citation stated that

    Duvernay “was observed in the intracoastal waterway between

    Isle of Capri and Isle of Palm” and that “city permission was

    denied for the billboard on [November 5, 2019,] to operate

    within city limits.” (Doc. # 49-9) (emphasis omitted). No


                                     6
Case 8:19-cv-03113-VMC-TGW Document 63 Filed 01/06/21 Page 7 of 44 PageID 894




    other boat captain participating in the Parade received a

    citation for violating the Sign Code, despite other boats

    also displaying signs. (Doc. # 46 at 27:24-28:16, 29:16-19;

    Doc. # 47 at 27:13-19; Doc. # 48 at 93:9-94:13).

          Duvernay was again cited on December 21, 2019, for a

    purportedly separate violation of Section 73-34(10) of the

    Sign Code. (Doc. # 49-12). The citation provides that Duvernay

    was observed advertising with a large electric sign within

    the City’s boundaries. (Id.). The prosecution of all three

    citations issued by the City against Duvernay is currently

    pending in state court. (Doc. # 50-1 at 2).

          Plaintiffs initiated this action on December 19, 2019.

    (Doc. # 1). The complaint includes claims against the City

    for a facial First Amendment challenge (Count I), an as-

    applied First Amendment challenge (Count II), and preemption

    of Section 73-34(10) (Count III). (Id.). The City filed an

    answer on February 27, 2020. (Doc. # 27). The parties now

    both seek entry of summary judgment in their favor. (Doc. ##

    45; 55). Each party has responded, and the Motions are now

    ripe for review. (Doc. ## 57; 61).

    II.   Legal Standard

          Summary judgment is appropriate “if the movant shows

    that there is no genuine dispute as to any material fact and


                                     7
Case 8:19-cv-03113-VMC-TGW Document 63 Filed 01/06/21 Page 8 of 44 PageID 895




    the movant is entitled to judgment as a matter of law.” Fed.

    R. Civ. P. 56(a). A factual dispute alone is not enough to

    defeat a properly pled motion for summary judgment; only the

    existence of a genuine issue of material fact will preclude

    a grant of summary judgment. Anderson v. Liberty Lobby, Inc.,

    477 U.S. 242, 247-48 (1986).

         An issue is genuine if the evidence is such that a

    reasonable jury could return a verdict for the non-moving

    party. Mize v. Jefferson City Bd. of Educ., 93 F.3d 739, 742

    (11th Cir. 1996) (citing Hairston v. Gainesville Sun Publ’g

    Co., 9 F.3d 913, 918 (11th Cir. 1993)). A fact is material if

    it may affect the outcome of the suit under the governing

    law. Allen v. Tyson Foods, Inc., 121 F.3d 642, 646 (11th Cir.

    1997). The moving party bears the initial burden of showing

    the Court, by reference to materials on file, that there are

    no genuine issues of material fact that should be decided at

    trial. Hickson Corp. v. N. Crossarm Co., 357 F.3d 1256, 1260

    (11th Cir. 2004) (citing Celotex Corp. v. Catrett, 477 U.S.

    317, 323 (1986)). “When a moving party has discharged its

    burden,   the   non-moving   party   must    then   ‘go   beyond   the

    pleadings,’ and by its own affidavits, or by ‘depositions,

    answers   to    interrogatories,     and    admissions    on   file,’

    designate specific facts showing that there is a genuine issue


                                     8
Case 8:19-cv-03113-VMC-TGW Document 63 Filed 01/06/21 Page 9 of 44 PageID 896




    for trial.” Jeffery v. Sarasota White Sox, Inc., 64 F.3d 590,

    593-94 (11th Cir. 1995) (quoting Celotex, 477 U.S. at 324).

         If there is a conflict between the parties’ allegations

    or evidence, the non-moving party’s evidence is presumed to

    be true and all reasonable inferences must be drawn in the

    non-moving party’s favor. Shotz v. City of Plantation, 344

    F.3d 1161, 1164 (11th Cir. 2003). If a reasonable fact finder

    evaluating the evidence could draw more than one inference

    from the facts, and if that inference introduces a genuine

    issue of material fact, the Court should not grant summary

    judgment. Samples ex rel. Samples v. City of Atlanta, 846

    F.2d 1328, 1330 (11th Cir. 1988). But, if the non-movant’s

    response consists of nothing “more than a repetition of his

    [conclusory]    allegations,”   summary    judgment   is    not   only

    proper, but required. Morris v. Ross, 663 F.2d 1032, 1034

    (11th Cir. 1981).

         Finally,    the   filing   of   cross-motions    for    summary

    judgment does not give rise to any presumption that no genuine

    issues of material fact exist. Rather, “[c]ross-motions must

    be considered separately, as each movant bears the burden of

    establishing that no genuine issue of material fact exists

    and that it is entitled to judgment as a matter of law.” Shaw

    Constructors v. ICF Kaiser Eng’rs, Inc., 395 F.3d 533, 538-


                                     9
Case 8:19-cv-03113-VMC-TGW Document 63 Filed 01/06/21 Page 10 of 44 PageID 897




    39 (5th Cir. 2004); see also United States v. Oakley, 744

    F.2d 1553, 1555 (11th Cir. 1984) (“Cross-motions for summary

    judgment   will   not,   in   themselves,   warrant    the   court   in

    granting   summary   judgment    unless   one   of   the   parties   is

    entitled to judgment as a matter of law on facts that are not

    genuinely disputed[.]” (citation omitted)).

    III. Analysis

          Both parties have filed Motions for Summary Judgment.

    (Doc. ## 45; 55). The Court will address each Motion in turn.

          A. City of Treasure Island’s Motion

          The City argues that it is entitled to an entry of

    judgment in its favor because Florida Beach Advertising and

    Duvernay lack standing to assert their claims. (Doc. # 45 at

    2-3). Specifically, the City posits that “Plaintiffs cannot

    establish standing as to Counts I and II of their Complaint

    if governance of the waterway that is the subject of the

    ordinance and citation at issue . . . is preempted by Florida

    law.” (Id. at 3). Further, the City argues that Florida Beach

    Advertising “lacks standing because there are no facts which

    demonstrate that there was any enforcement action against

    it.” (Id. at 4).

          Standing “is the threshold question in every federal

    case.” Warth v. Seldin, 422 U.S. 490, 498 (1975). Under


                                     10
Case 8:19-cv-03113-VMC-TGW Document 63 Filed 01/06/21 Page 11 of 44 PageID 898




    Article     III    of     the   Constitution,     standing       “requires   a

    plaintiff to provide evidence of an injury in fact, causation,

    and redressability.” Dermer v. Miami-Dade Cnty., 599 F.3d

    1217,    1220     (11th    Cir.   2010)     (citing    Lujan    v.   Defs.   of

    Wildlife, 504 U.S. 555, 560-61 (1992)). The burden is on

    Plaintiffs,       “as     the   [parties]     seeking     to    invoke   this

    [Court’s]       jurisdiction,     to   produce        facts    sufficient    to

    support Article III standing.” Keister v. Bell, 461 F. Supp.

    3d 1152, 1164 (N.D. Ala. 2020). “[W]hen standing is raised at

    the summary judgment stage, . . . the plaintiff must set forth

    by affidavit or other evidence specific facts, which for

    purposes of the summary judgment motion must be taken to be

    true.” Bischoff v. Osceola Cnty., 222 F.3d 874, 878 (11th

    Cir. 2000) (citations omitted).

                 1. Injury in Fact

            First, the Court must address whether Plaintiffs have

    suffered an injury in fact. “An injury in fact requires the

    plaintiff to show that he personally suffered some actual or

    threatened injury.” CAMP Legal Def. Fund, Inc. v. City of

    Atlanta, 451 F.3d 1257, 1269 (11th Cir. 2006) (citations

    omitted). The injury must be “concrete and particularized,

    not conjectural or hypothetical.” Am. Civ. Liberties Union of

    Fla., Inc. v. Dixie Cnty., 690 F.3d 1244, 1249 (11th Cir.


                                           11
Case 8:19-cv-03113-VMC-TGW Document 63 Filed 01/06/21 Page 12 of 44 PageID 899




    2012) (citations omitted).

           However,      “the    injury-in-fact         requirement       is   applied

    ‘most loosely where First Amendment rights are involved, lest

    free speech be chilled even before the law or regulation is

    enforced.’” Rubenstein v. Fla. Bar, 69 F. Supp. 3d 1331, 1338

    (S.D. Fla. 2014) (quoting Harrell v. Fla. Bar, 608 F.3d 1241,

    1254 (11th Cir. 2010)). Accordingly, “an actual injury can

    exist when the plaintiff is chilled from exercising [his]

    right to free expression or forgoes expression in order to

    avoid enforcement consequences. In such an instance[,] . . .

    the injury is self-censorship.” Pittman v. Cole, 267 F.3d

    1269, 1283 (11th Cir. 2001) (citation omitted).

           “Thus, the justiciability of a First Amendment claim

    does not require the plaintiff to already have been subjected

    to prosecution; rather, the plaintiff must show that ‘(1) he

    was threatened with prosecution; (2) prosecution is likely;

    or     (3)   there     is    a    credible        threat    of   prosecution.’”

    Rubenstein, 69 F. Supp. 3d at 1339 (quoting Am. Civ. Liberties

    Union v. Fla. Bar, 999 F.2d 1486, 1492 (11th Cir. 1993)). To

    demonstrate a “credible threat of prosecution,” the plaintiff

    must    show:   (1)     “that         he   seriously   wishes    to    engage   in

    expression      that    is       at    least     arguably   forbidden      by   the

    pertinent law”; and (2) “that there is at least some minimal


                                                12
Case 8:19-cv-03113-VMC-TGW Document 63 Filed 01/06/21 Page 13 of 44 PageID 900




    probability that the challenged rules will be enforced if

    violated.”    Harrell,   608     F.3d    at   1260    (citation   omitted)

    (emphasis omitted).

            Here, both Duvernay and Florida Beach Advertising have

    sufficiently demonstrated that they have suffered an injury

    in fact. Duvernay has been personally cited for purported

    violations of Section 73-34(10) on at least two occasions,

    and prosecution of those citations is currently pending.

    (Doc. # 48 at 88:3-90:4). Additionally, Duvernay has suffered

    a concrete injury simply by virtue of the fact that his

    application for an exemption to Section 73-34(10) was denied.

    (Doc. # 49 at 45:13-46:8); see Tinsley Media, LLC v. Pickens

    Cnty., 203 F. App’x 268, 272 (11th Cir. 2006) (“Tinsley Media

    has shown ‘injury in fact’ because it was denied a permit to

    erect the billboards.”); Raptis v. Coweta Cnty., No. 3:07-

    CV-22-JTC, 2009 WL 10666060, at *4 (N.D. Ga. July 16, 2009)

    (“The denial of an application to erect a sign is a legally

    cognizable injury.”).

            As to Florida Beach Advertising, the City is correct

    that it has neither been specifically named in a citation,

    nor has it filed an application for an exemption that was

    later     denied.   (Doc.   ##     49-1;      49-9;    49-12).    However,

    Plaintiffs allege that Florida Beach Advertising was “forced


                                        13
Case 8:19-cv-03113-VMC-TGW Document 63 Filed 01/06/21 Page 14 of 44 PageID 901




    to turn the sign off and [was] prevented from advertising in

    certain areas” “for fear of receiving additional citations.”

    (Doc. # 57 at ¶ 16; Doc. # 48 at 36:24-37:23). Indeed, in his

    deposition, Duvernay averred that Treasure Island police told

    one of his customers that he was not “allowed to advertise in

    Treasure Island,” and so the customer “quit paying.” (Doc. #

    48 at 55:2-7, 75:17-76:5, 78:15-79:21). These are concrete

    injuries to Florida Beach Advertising’s business. See ATM

    Exp., Inc. v. City of Montgomery, 376 F. Supp. 2d 1310, 1321

    (M.D. Ala. 2005) (finding standing where the plaintiff was

    forced    to    “terminat[e]    its       sales”   due   to   the   City’s

    enforcement of an ordinance).

           Furthermore, the simple fact that Duvernay was the one

    cited,   rather than his company, does not mean that the threat

    of prosecution is any less potent, considering that Florida

    Beach Advertising is in the business of operating the Get

    Lit,   and     appears   to   have    been   the   entity     planning   on

    sponsoring the Parade. (Doc. # 48 at 15:2-19:15, 45:24-46:6;

    Doc. # 49-3). Duvernay testified that he purposely does not

    display signs or advertise in or around Treasure Island waters

    because of the Sign Code. (Id. at 37:7-13; 39:2-6); see

    Wollschlaeger v. Farmer, 814 F. Supp. 2d 1367, 1375 (S.D.

    Fla. Sept. 14, 2011) (“The law personally affects Plaintiffs


                                         14
Case 8:19-cv-03113-VMC-TGW Document 63 Filed 01/06/21 Page 15 of 44 PageID 902




    because they are currently engaging in self-censorship to

    avoid     potential     disciplinary       action.    This    injury    is

    actual.”). Accordingly, Plaintiffs have sufficiently shown

    that    both    Florida   Beach   Advertising        and   Duvernay    have

    suffered an injury in fact because of the City’s enforcement

    of Section 73-34(10) of the Sign Code.

            Although Plaintiffs challenge the entire ordinance, the

    only injury it actually claims to have suffered results from

    the enforcement of Section 73-34(10) and the denial of an

    exemption thereunder.2 (Doc. # 1 at ¶¶ 40, 46). The Sign Code

    contains numerous other provisions, such as prohibitions on

    signs that “emit sound, vapor, smoke, odor, particles, or

    gaseous matter,” and others that describe the types of signs

    that may be used to designate subdivisions in single-family

    residential areas. (Doc. # 49-10 at 10-11). Plaintiffs have

    proffered      no   evidence   that    they   have    ever   applied    for

    exemptions under any of these other provisions or intend to

    display any signs other than those subject to Section 73-



    2. Although Duvernay’s first citation, dated October 5, 2019,
    includes a violation of Section 58-44 of the City’s Code of
    Ordinances, that provision is contained in Chapter 58, the
    Code’s chapter regulating waterways. (Doc. # 49-1; Doc. # 58-
    1). Because this section is not contained in the Sign Code,
    and Plaintiffs are only challenging the Sign Code, it is
    inapplicable here. (Doc. # 1 at ¶¶ 40, 46, 48; Doc. # 58-1).


                                          15
Case 8:19-cv-03113-VMC-TGW Document 63 Filed 01/06/21 Page 16 of 44 PageID 903




    34(10) of the Code. See CAMP, 451 F.3d at 1273-74 (holding

    that the plaintiff only had standing to challenge provisions

    of an ordinance that actually affected it or under which it

    suffered a demonstrable injury).

          Although Plaintiffs contend that they have standing to

    challenge    the   entire   Sign     Code   under        the   overbreadth

    doctrine,   this   is   incorrect.      (Doc.   #   55   at    11-12).   The

    overbreadth doctrine allows a plaintiff to mount a facial

    challenge – as opposed to an as-applied challenge – to a

    statute under certain circumstances, but it “does not relieve

    a plaintiff of the burden to prove constitutional standing.”

    Id. at 1270. In CAMP, the Eleventh Circuit faced a similar

    issue of whether a plaintiff could challenge all provisions

    of a municipal ordinance when it only proved an injury under

    one of its provisions, and found that the plaintiff lacked

    standing to do so:

          The overbreadth doctrine allows CAMP to mount a
          facial challenge to provisions of the Festivals
          Ordinance that harm its ability to hold a festival.
          CAMP “may challenge a statute by showing that it
          substantially abridges the First Amendment rights
          of the parties not before the court” although its
          own activities are not constitutionally protected.
          Nothing in the overbreadth doctrine allows CAMP to
          challenge provisions wholly unrelated to its
          activities. CAMP “must show that [it] has sustained
          or is immediately in danger of sustaining a direct
          injury as the result of” each provision in the
          Festivals Ordinance.


                                       16
Case 8:19-cv-03113-VMC-TGW Document 63 Filed 01/06/21 Page 17 of 44 PageID 904




    Id. at 1273-74 (quoting Metromedia, Inc. v. City of San Diego,

    453 U.S. 490, 505 n.11 (1981); Laird v. Tatum, 408 U.S. 1, 13

    (1972)) (alteration in original).

          Therefore, Plaintiffs do not have standing to challenge

    the entire Sign Code, but rather, only Section 73-34(10)

    thereof. See Fla. Fam. Ass’n, Inc. v. Sch. Bd. of Hillsborough

    Cnty., 494 F. Supp. 2d 1311, 1328 (M.D. Fla. 2007) (“Thus,

    even with respect to a First Amendment overbreadth challenge,

    plaintiffs must establish that they have suffered some injury

    as a result of the defendant’s actions. Moreover, an injury

    under one provision of a statute or regulation does not confer

    standing on a plaintiff to challenge all provisions of that

    statute or regulation.” (citations omitted)).

          Accordingly, the City’s Motion is granted as to Count I

    and    II    to    the    extent        Plaintiffs   challenge    the

    constitutionality of provisions of the Sign Code other than

    Section 73-34(10). See Advantage Advert., LLC v. City of

    Hoover, 200 F. App’x 831, 833, 836 (11th Cir. 2006) (affirming

    the district court’s grant of summary judgment in favor of

    the defendant with regard to an entire ordinance when the

    plaintiff’s only injury was “the denial of its requests for

    permits to erect billboards based on [Section] 7.0(D) of the



                                       17
Case 8:19-cv-03113-VMC-TGW Document 63 Filed 01/06/21 Page 18 of 44 PageID 905




    ordinance.”).

                  2. Causation

           Next, the Court must determine whether Plaintiffs have

    sufficiently demonstrated a causal connection between their

    injury    and    the   City’s   conduct.    People    First     of    Ala.   v.

    Merrill, 467 F. Supp. 3d 1179, 1199 (N.D. Ala. 2020). Because

    the Court has already entered judgment in favor of the City

    as to provisions of the Sign Code other than Section 73-

    34(10), the Court will only address injuries resulting from

    Section 73-34(10) of the Code.

             “A   party    has   standing      to    challenge      only     those

    provisions of a law that caused the complained-of injury.”

    Roma Outdoor Creations, Inc. v. City of Cumming, 599 F. Supp.

    2d 1332, 1339 (N.D. Ga. Mar. 2, 2009) (citing Granite State

    Outdoor Advert., Inc. v. City of Clearwater, 351 F.3d 1112,

    1114     (11th    Cir.    2003)).    “To        satisfy   the        causation

    requirement, a plaintiff must demonstrate that the injury

    complained of is fairly traceable to the action complained

    of.” ATM Exp., 376 F. Supp. 2d at 1321.

           Here, a causal connection exists between Plaintiffs’

    injuries and Section 73-34(10) of the Sign Code. But for the

    Code, and the City’s enforcement thereof, Plaintiffs would

    have been able to display their Veteran’s Day sign at the


                                        18
Case 8:19-cv-03113-VMC-TGW Document 63 Filed 01/06/21 Page 19 of 44 PageID 906




    Parade without receiving a citation. (Doc. # 49 at 45:13-

    46:8; Doc. # 49-6;             Doc. # 49-9).        And, absent the Code,

    Plaintiffs      would    not    fear prosecution        from    the City         for

    displaying signs in the waters belonging to or near Treasure

    Island. (Doc. # 48 at 36:24-37:23). Therefore, Plaintiffs

    have satisfied the causation requirement.

                   3. Redressability

            Lastly,     redressability           requires     that      Plaintiffs

    “demonstrate a ‘substantial likelihood’ that a victory would

    redress [their] injury.” ATM Exp., 376 F. Supp. 2d at 1323

    (citations      omitted).       Here,   Plaintiffs      are    seeking,        among

    other     things,       an     injunction         prohibiting      the        City’s

    enforcement of Section 73-34(10) of the Sign Code. (Doc. # 1

    at ¶¶ 40, 46). Such an injunction would redress Plaintiffs’

    injuries. See McDonough v. Fernandez-Rundle, 862 F.3d 1314,

    1318     n.2    (11th        Cir.   2017)     (“Redressability           is     also

    sufficiently      alleged       because      an   injunction    barring        such

    prosecution would redress McDonough’s injury.”).

            Therefore, Plaintiffs have sufficiently demonstrated an

    injury    in    fact,   causation, and            redressability    as to        the

    enforcement of Section 73-34(10) of the Sign Code. Although

    the City argues in its Motion that Plaintiffs lack standing

    because the ordinance might be preempted, the Court will not


                                            19
Case 8:19-cv-03113-VMC-TGW Document 63 Filed 01/06/21 Page 20 of 44 PageID 907




    address this argument because, as later discussed, it cannot

    conclude   as     a    matter    of    law   that   Section      73-34(10)   is

    preempted. (Doc. # 45 at 3-4); infra Part III.B.1. It is true

    that    federal       courts    have    developed      certain     prudential

    considerations with regard to standing, but the erroneous

    position    that      a   municipal     ordinance      is   preempted    under

    Florida law does not divest a party of standing. See, e.g.,

    Ruslan Shipping Corp. v. Coscol Petroleum Corp., 635 F.2d

    648, 650 (7th Cir. 1980) (explaining that district courts

    should attempt to decide cases on non-constitutional bases).

           Accordingly, Plaintiffs have standing to assert their

    claims as to Section 73-34(10) of the Sign Code, and the

    City’s Motion is denied to that extent. See Tinsley, 203 F.

    App’x at 272 (“Tinsley Media has satisfied the three standing

    requirements.         Tinsley   Media    has   shown    ‘injury     in   fact’

    because it was denied a permit to erect the billboards. The

    injury is causally related to the alleged constitutional

    violation because the permit application was denied under the

    provision that prohibits billboards. A favorable decision –

    invalidation of the provision – would mean Tinsley Media

    should have received approval of its application and may be

    entitled   to     damages.      We conclude     that    Tinsley Media        has

    standing    to     challenge      the    prohibition        on   billboards.”


                                            20
Case 8:19-cv-03113-VMC-TGW Document 63 Filed 01/06/21 Page 21 of 44 PageID 908




    (citation omitted)).

            B. Plaintiffs’ Motion

            In their Motion, Plaintiffs argue that they are entitled

    to an entry of judgment in their favor on all three counts of

    the complaint. (Doc. # 55). Because the Court has already

    found     that   Plaintiffs   lack    standing   to   challenge   the

    constitutionality of provisions of the Sign Code other than

    Section 73-34(10), the Court will address only allegations as

    to that provision of the Code.

            The Court will first address Count III, Plaintiffs’

    state preemption claim, as the “fundamental and longstanding

    principle of judicial restraint requires that courts avoid

    reaching constitutional questions in advance of the necessity

    of deciding them.” Lyng v. Nw. Indian Cemetery Protective

    Ass’n, 485 U.S. 439, 445-46 (1988) (citations omitted); see

    also Bolbol v. Ringling Brothers, No. C-04-0082-JW, 2004 WL

    7338786, at *2 (N.D. Cal. Aug. 24, 2004) (“The Supreme Court

    has indicated that federal constitutional issues should be

    avoided even when the alternative ground is one of state

    constitutional law.” (citing Carreras v. City of Anaheim, 768

    F.2d 1039, 1042 (9th Cir. 1985)) (emphasis omitted). The Court

    will address the other claims in turn.




                                     21
Case 8:19-cv-03113-VMC-TGW Document 63 Filed 01/06/21 Page 22 of 44 PageID 909




                  1. Preemption of Section 73-34(10)

           In Count III, Plaintiffs argue that Section 73-34(10) of

    the Sign Code is expressly preempted under the Florida State

    Constitution. (Doc. # 1 at ¶ 48-49). Specifically, Plaintiffs

    posit that Section 73-34(10) is preempted by the Florida

    Vessel Safety Law, which regulates “the operation, equipment,

    and all other matters relating thereto whenever a vessel shall

    be operated upon the waters of this state or when any activity

    regulated hereby shall take place thereon.” Fla. Stat. §

    327.60(1) (2018). The City does not address this argument in

    its response to the instant Motion. (Doc. # 61).

           “[T]he Court cannot base the entry of summary judgment

    on the mere fact that the motion [is] unopposed.” State Farm

    Mut. Auto. Ins. Co. v. First Care Sol., Inc., 232 F. Supp. 3d

    1257, 1262 (S.D. Fla. 2017) (citation omitted). Rather, the

    Court “must consider the merits of the motion.” United States

    v. One Piece of Real Prop’y Located at 5800 SW 74th Ave.,

    Mia., 363 F.3d 1099, 1101 (11th Cir. 2004). Although the Court

    “need not sua sponte review all of the evidentiary materials

    on file at the time the motion is granted, [it] must ensure

    that    the    motion   itself   is   supported    by    evidentiary

    materials.” Id. “Accordingly, the [Court] must review the

    evidentiary materials submitted in support of the motion and


                                     22
Case 8:19-cv-03113-VMC-TGW Document 63 Filed 01/06/21 Page 23 of 44 PageID 910




    determine whether they establish the absence of a genuine

    issue of material fact.” Phila. Indem. Ins. Co. v. Manitou

    Constr. Inc., 115 F. Supp. 3d 1378, 1382-83 (N.D. Ga. 2015)

    (citation omitted). Thus, the Court turns to the merits of

    Count III.

           “In Florida, a municipality is given broad authority to

    enact ordinances under its municipal home rule powers.” City

    of Hollywood v. Mulligan, 934 So.2d 1238, 1243 (Fla. 2006).

    “But municipal ordinances must yield to state statutes.”

    Masone v. City of Aventura, 147 So.3d 492, 495 (Fla. 2014).

    The Florida Constitution “specifically recognizes the power

    of municipalities to conduct municipal government, perform

    municipal functions and render municipal services, and it

    specifically recognizes that municipalities may exercise any

    power for municipal purposes except as otherwise provided by

    law.” Id. (citation omitted) (emphasis in original). The

    phrase   “‘except     as   otherwise    provided   by   law’   .   .   .

    establishes the constitutional superiority of the [Florida]

    Legislature’s power over [municipalities].” City of Palm Bay

    v. Wells Fargo Bank, N.A., 114 So.3d 924, 928 (Fla. 2013).

           “Florida law recognizes both express . . . and implied

    preemption.” Vazzo v. City of Tampa, 415 F. Supp. 3d 1087,

    1094   (M.D.   Fla.   2019). “On    one   hand, express    preemption


                                       23
Case 8:19-cv-03113-VMC-TGW Document 63 Filed 01/06/21 Page 24 of 44 PageID 911




    requires a specific legislative statement – it cannot be

    implied or inferred –            and the preemption of a field is

    accomplished by clear language. On the other hand, implied

    preemption     occurs     when    the    state         legislative   scheme    is

    pervasive and the local legislation would present a danger of

    conflict with that pervasive scheme.” D’Agastino v. City of

    Miami, 220 So.3d 410, 421 (Fla. 2017) (citations omitted).

           “A   preemption    challenge          is    a   facial   attack   on    the

    constitutionality of a legal enactment.” 828 Mgmt., LLC v.

    Broward Cnty., No. 20-62166-CIV-SINGHAL, 2020 WL 7635169, at

    *5 (S.D. Fla. Dec. 21, 2020). Therefore, the Court should

    consider “only the text of the [allegedly preempted] law,

    ‘not    its    specific    application            to   a   particular    set   of

    circumstances.’” Id. (quoting Fraternal Ord. of Police, Mia.

    Lodge 20 v. City of Miami, 243 So.3d 894, 897 (Fla. 2018)).

           In their Motion, Plaintiffs argue only that Section 73-

    34(10) is expressly preempted. The language of the Florida

    statute that purportedly preempts Section 73-34(10) states:

           (2) This chapter and chapter 328 do not prevent the
           adoption of any ordinance or local regulation
           relating to operation of vessels, except that a
           county or municipality may not enact, continue in
           effect, or enforce any ordinance or local
           regulation:

           * * *



                                            24
Case 8:19-cv-03113-VMC-TGW Document 63 Filed 01/06/21 Page 25 of 44 PageID 912




           (c) Regulating any vessel          upon   the    Florida
           Intracoastal Waterway.

    Fla.   Stat.   §   327.60(2)(c)   (emphasis   added).   The   statute

    further defines the Florida Intracoastal Waterway as:

           [T]he Atlantic Intracoastal Waterway, the Georgia
           state line north of Fernandina to Miami; the Port
           Canaveral    lock  and   canal    to  the   Atlantic
           Intracoastal Waterway; the Atlantic Intracoastal
           Waterway, Miami to Key West; the Okeechobee
           Waterway, Stuart to Fort Myers; the St. Johns
           River,    Jacksonville   to    Sanford;   the   Gulf
           Intracoastal Waterway, Anclote to Fort Myers; the
           Gulf Intracoastal Waterway, Carrabelle to Tampa
           Bay; Carrabelle to Anclote open bay section, using
           the Gulf of Mexico; the Gulf Intracoastal Waterway,
           Carrabelle to the Alabama state line west of
           Pensacola; and the Apalachicola, Chattahoochee, and
           Flint Rivers in Florida.

    Fla. Stat. § 327.02(15).

           Nothing in the Florida Vessel Safety Law states that it

    regulates municipalities’ waterways. Fla. Stat. § 327.60.

    Because Section 73-34(10) expressly restricts its scope to

    the City’s limits, the statute and ordinance do not explicitly

    overlap. (Doc. # 49-10 at 9-10 (stating that the regulation

    applies only “within the limits of the city”)). And, the

    Florida statute specifically notes that municipalities may

    regulate bodies of water other than the Florida Intracoastal

    Waterway. Fla. Stat. § 327.60(2). Accordingly, the Court

    cannot conclude as a matter of law that the Florida Vessel

    Safety Law expressly preempts Section 73-34(10). See Lowe v.


                                      25
Case 8:19-cv-03113-VMC-TGW Document 63 Filed 01/06/21 Page 26 of 44 PageID 913




    Broward Cnty., 766 So.2d 1199, 1207 (Fla. 4th DCA 2000) (“For

    the legislature to expressly preempt an area, the preemption

    language    of   the    statute     must    be    specific[.]”      (emphasis

    added)). Therefore, the Motion is denied as to Count III.

                 2. Facial First Amendment Challenge

          In Count I, Plaintiffs allege that Section 73-34(10) is

    “facially     unconstitutional        as    it    contains     insufficient

    standards for local officials to apply and fails intermediate

    scrutiny as it fails to leave ample room for expression and

    is not narrowly tailored. The flat prohibition of signs on

    the water burdens more speech than is reasonably necessary to

    serve any substantial interest of the City.” (Doc. # 1 at ¶

    40). “A facial challenge, as distinguished from an as-applied

    challenge,    seeks     to   invalidate      a    statute    or    regulation

    itself.” Lamar Advert. Co. v. City of Douglasville, 254 F.

    Supp. 2d 1321, 1326 (N.D. Ga. 2003) (citing Horton v. City of

    St.   Augustine,       272   F.3d   1318,    1329    (11th    Cir.    2001)).

    Plaintiffs seek a declaration that Section 73-34(10) “is

    facially    unconstitutional        under   the     First    and   Fourteenth

    Amendments to the U.S. Constitution,” as well as temporary

    and permanent injunctions enjoining the City from enforcing

    the ordinance, and fees and costs. (Doc. # 1 at ¶ 40).

          In their Motion, Plaintiffs argue that they are entitled


                                         26
Case 8:19-cv-03113-VMC-TGW Document 63 Filed 01/06/21 Page 27 of 44 PageID 914




    to judgment in their favor on Count I because other portions

    of the Sign Code allegedly regulate content, and so the Sign

    Code cannot survive strict scrutiny. (Doc. # 55 at 11-17).

    The    City   counters    that      Section    73-34(10)      is    subject   to

    intermediate scrutiny because it is content-neutral. (Doc. #

    61 at 11).

                         a. Unbridled Discretion

           Regardless of the parties’ discussion of the level of

    scrutiny      that   should    be    applied,      Section       73-34(10)    is

    unconstitutional because it places “unbridled discretion in

    the hands of a government official.” Lamar, 254 F. Supp. 2d

    at    1327.   Although   Plaintiffs        do not       make an     “unbridled-

    discretion”     argument      in    the    part    of    their     Motion    that

    addresses their facial challenge – which relies solely on

    their theory of strict scrutiny – they do offer this argument

    in their complaint: “Section 73-34(10), in particular, is

    facially      unconstitutional        as      it   contains        insufficient

    standards for local officials to apply[.]” (Doc. # 1 at ¶

    40). Plaintiffs also make this argument in the portion of

    their Motion that discusses their as-applied First Amendment

    challenge, and so this issue has been adequately briefed.

    (Doc. # 55 at 21; Doc. # 61 at 19).

           “To comport with the First Amendment, permitting schemes


                                          27
Case 8:19-cv-03113-VMC-TGW Document 63 Filed 01/06/21 Page 28 of 44 PageID 915




    affecting    protected    expression    cannot   place    ‘unbridled

    discretion’ in the hands of a government official.” Lamar,

    254 F. Supp. 2d at 1327. “[A] law subjecting the exercise of

    First Amendment freedoms to the prior restraint of a license,

    without narrow, objective, and definite standards to guide

    the licensing authority, is unconstitutional.” Shuttleworth

    v. City of Birmingham, 394 U.S. 147, 150-51 (1969). Thus,

    “[a]n ordinance that gives public officials the power to

    decide whether to permit expressive activity must contain

    precise and objective criteria on which they must make their

    decisions.” Lady J. Lingerie, Inc. v. City of Jacksonville,

    176 F.3d 1358, 1361 (11th Cir. 1999). “Prior restraints bear

    a heavy presumption against constitutionality.” Stardust,

    3007 LLC v. City of Brookhaven, No. 1:14-CV-03534-ELR, 2016

    WL 11544441, at *13 (N.D. Ga. Sept. 29, 2016).

          Here, Section 73-34(10) is a permitting scheme, as it

    disallows signs in certain waterways, unless allowed by the

    City. (Doc. # 49-10). However, Section 73-34(10) provides no

    criteria for the City to determine whether to grant such an

    exemption. (Doc. # 49 at 22:12-15). Indeed, the City admits

    that no such criteria exist. (Id.). This sort of unbridled

    discretion is impermissible under the First Amendment. In

    Barrett v. Walker County School District, 872 F.3d 1209 (11th


                                     28
Case 8:19-cv-03113-VMC-TGW Document 63 Filed 01/06/21 Page 29 of 44 PageID 916




    Cir. 2017), the Eleventh Circuit succinctly laid out why this

    is unconstitutional:

          Perhaps the plainest example of an unconstitutional
          grant of unbridled discretion is a law that gives
          a government official power to grant permits but
          that provides no standards by which the official’s
          decision must be guided. In these circumstances,
          the official can grant or deny a permit for any
          reason she wishes. Such a grant of unconstrained
          power is unconstitutional under the First Amendment
          for two reasons: first, it creates an incentive for
          speakers to self-censor in hopes of being granted
          a permit, and second, it is difficult for courts to
          determine whether an official’s standardless permit
          decision was impermissibly based on content or
          viewpoint.

    Id. at 1221 (citations omitted).

          Despite the fact that the City admits in its response to

    this Motion that it “does not have any written criteria for

    how [a request for an exemption to Section 73-34(10)] is to

    be evaluated by the City Commission,” it argues it still

    passes constitutional muster because there are sufficient

    criteria for a variance from any sign prohibition in Section

    73-32(e) of the Sign Code. 3 (Doc. # 55 at ¶ 20; Doc. # 61 at


    3. The Court is unsure how to construe on the one hand the
    City’s admission that it considers no criteria in determining
    whether to grant an exemption to Section 73-34(10), and on
    the other hand, its argument that it contains sufficient
    criteria for a variance in other portions of the Code. Perhaps
    the latter argument addresses the constitutionality of the
    Code as a whole, given that Plaintiffs do not challenge
    Section 73-34(10) alone. (Doc. # 49-10). The Court will still
    consider those other provisions for the sake of this Motion.


                                     29
Case 8:19-cv-03113-VMC-TGW Document 63 Filed 01/06/21 Page 30 of 44 PageID 917




    ¶ 20, Doc. # 61 at 19). Section 73-32(e) states:

          Variances from the terms of these regulations may
          not be contrary to the public interest. Variances
          may be granted where, owing to special conditions,
          the literal enforcement of the provisions would
          result in unnecessary hardship, not to include
          economic hardship. However, no variance shall be
          granted unless the criteria of section 70-221 are
          met. In addition to these usual criteria for
          variances to the provisions of this article, any
          additional signage allowed pursuant to variances
          shall be conditioned in such a way that, taking
          into consideration existing allowable signage in
          the area, the additional signage does not
          exacerbate visual clutter, driver distraction or
          traffic safety in the area.

    (Doc. # 49-10 at 6). Section 70-221, which is contained in

    the Code’s chapter on planning and zoning, states that “[t]he

    planning and zoning board or the city commission, as provided

    for by this Code, may authorize a variance from the provisions

    of the land development regulations that are not contrary to

    the public interest.” (Doc. # 60-1 at 2). It then states that

    a variance can be granted if “[t]he board or commission has

    considered the following criteria and find that they have

    been substantially satisfied and a hardship exists:”

          a. The variance is in fact a variance as set forth
          within the land development regulations and within
          the province of the board or commission based upon
          the opinion of the city manager or his designee;

          b. Special conditions exist which are peculiar to
          the building, structure, or land for which the
          variance is sought and do not apply generally to
          buildings, structures, or lands in the same zoning


                                     30
Case 8:19-cv-03113-VMC-TGW Document 63 Filed 01/06/21 Page 31 of 44 PageID 918




          district;

          c. Strict application of the provisions of the land
          development regulations would not permit the
          applicant reasonable use of the building[,]
          structure, or land;

          d. The peculiar conditions and circumstances
          existing are not the result of the actions of the
          applicant, the applicant agent’s agents, or the
          applicant’s predecessors in title;

          e. The variance proposed to be granted is the
          minimum variance that will make possible the
          reasonable use of the building, structure, or land;

          f. Owing to special       conditions, a     literal
          enforcement would result in unnecessary hardship.
          Special conditions to be considered pursuant to
          this section of the land development regulations
          shall include, but not be limited to, the following
          circumstances:

                1. Redevelopment. If the proposed project
                involves the redevelopment or utilization of
                an existing developed or partially developed
                site.

                2. Substandard lot(s). If the proposed project
                involves the utilization of an existing legal
                nonconforming lot(s).

                3. Neighborhood character. If the proposed
                project promotes the established development
                pattern of the block face, including setbacks,
                building   height,   and   other   dimensional
                requirements.

                4. Public facilities. If the proposed project
                involves the development of public parks,
                public facilities or public utilities.

                5.    Architectural   and/or  engineering
                considerations. If the proposed project
                utilizes architectural and/or engineering


                                     31
Case 8:19-cv-03113-VMC-TGW Document 63 Filed 01/06/21 Page 32 of 44 PageID 919




                features that would render the project more
                disaster resistant.

          g. The granting of the variance will be in harmony
          with the general purpose and intent of this
          chapter;

          h. The granting of the variance will not be
          injurious   to  the   neighborhood or otherwise
          detrimental to the public welfare.

    (Doc. # 60-1 at 3) (emphases omitted).

          To start, Section 73-32(e) provides an unconstitutional

    level of discretion to the City, as whether something is in

    the public interest, or would create undue hardship, does not

    constitute sufficient criteria. (Doc. # 49-10 at 6); see City

    of Lakewood v. Plain Dealer Publ’g Co., 486 U.S. 750, 770

    (1988) (“It is apparent that the face of the ordinance itself

    contains   no   explicit   limits     on   the   mayor’s   discretion.

    Indeed, nothing in the law as written requires the mayor to

    do more than make the statement ‘it is not in the public

    interest’ when denying a permit application.”); Epona, LLC v.

    Cnty. of Ventura, 876 F.3d 1214, 1222 (9th Cir. 2017) (“In

    Moreno Valley, we struck down an ordinance under which, prior

    to granting a permit, officials were required to find that a

    structure or sign would not ‘have a harmful effect upon the

    health or welfare of the general public’ or be ‘detrimental

    to the welfare of the general public . . . [or] to the



                                     32
Case 8:19-cv-03113-VMC-TGW Document 63 Filed 01/06/21 Page 33 of 44 PageID 920




    aesthetic quality of the community or the surrounding land

    uses.’” (quoting Desert Outdoor Advert., Inc. v. City of

    Moreno Valley, 103 F.3d 814, 818-19 (9th Cir. 1996))).

           Regarding Section 70-221, most of its language seems

    inapplicable to ordinances involving the regulation of signs.

    (Doc. # 60-1). This is unsurprising considering that the City

    admits it considers no criteria in deciding whether to grant

    an exemption to Section 73-34(10). (Doc. # 49 at 22:12-15;

    Doc. # 61 at ¶ 20). Section 70-221 offers no specific verbiage

    to allow the Court to determine how the City decides to grant

    an exemption to the Sign Code. Section 70-221 states that the

    City   may   grant   a   variance   after   considering   the   City’s

    “opinion,” certain “special” or “peculiar” conditions and

    circumstances, “hardship,” “harmony with [the Code’s] general

    purpose,” along with whether the variance would be “injurious

    to the neighborhood” or “detrimental to public welfare.”

    (Doc. # 60-1 at 3. Again, this is insufficient. See Int’l

    Outdoor, Inc. v. City of Troy, 361 F. Supp. 3d 713, 717 (E.D.

    Mich. 2019) (“The court agrees that the variance provision

    does not contain ‘narrow, objective, and definite standards’

    to guide the Building Code Board of Appeals. The ordinance

    contains no guidance or limit on the Board’s ability to

    determine whether a variance is ‘not contrary to the public


                                        33
Case 8:19-cv-03113-VMC-TGW Document 63 Filed 01/06/21 Page 34 of 44 PageID 921




    interest or general purpose and intent of this Chapter’;

    whether     it       would    ‘adversely        affect’      properties         in     the

    vicinity;       or    whether     the      petitioner        has    demonstrated         a

    sufficient       ‘hardship      or    practical       difficulty’        based       upon

    ‘unusual       characteristics’         of      the   property.      .     .    .    These

    subjective       standards       provide        latitude      for    the       Board    to

    potentially reject signs based upon content, under the guise

    of acting in the ‘public interest.’” (citations omitted)).

    Thus, “[n]othing in the law prevents the City from encouraging

    some views and discouraging others through the arbitrary

    grant or denial of . . . sign permits.” Lamar, 254 F. Supp.

    2d at 1328-29.

            Lastly, the Court notes that none of the sections offered

    by the City provide any sort of time limit for the City to

    make its decision with regard to granting or denying an

    application for an exemption to the Sign Code. See Nittany

    Outdoor Advert., LLC v. Coll. Twp., 22 F. Supp. 3d 392, 411

    (M.D. Pa. 2014) (“One ‘species of unbridled discretion’ that

    renders a prior restraint unconstitutional is a lack of time

    limits on processing applications: ‘[A] prior restraint that

    fails     to     place       limits   on      the     time    within       which       the

    decisionmaker         must    issue     the     license      is    impermissible.’”

    (quoting FW/PBS, Inc. v. City of Dallas, 493 U.S. 215, 223,


                                               34
Case 8:19-cv-03113-VMC-TGW Document 63 Filed 01/06/21 Page 35 of 44 PageID 922




    226 (1990))); see also Lamar Co. v. City of Marietta, 538 F.

    Supp. 2d 1366, 1374 (N.D. Ga. 2008) (“[T]he lack of time

    limits    allow     the     City    to       require       one    party   to    wait

    indefinitely for a permit while another may erect a sign

    without applying for a permit. This scheme is irreconcilable

    with the First Amendment.”).

           Therefore,        Section    73-34(10)         of    the    Sign   Code    is

    invalidated as an unconstitutional prior restraint on speech.

    See CAMP, 451 F.3d at 1279 (“The lack of objective criteria

    in the governmental exemption readily lends itself to harsh

    and    discriminatory         enforcement            by     local     prosecuting

    officials, against particular groups deemed to merit their

    displeasure,       and    results       in    a    continuous       and   pervasive

    restraint on all freedom of discussion that might reasonably

    be regarded as within its purview.” (citation omitted)); see

    also Miami For Peace, Inc. v. Miami-Dade Cnty., No. 07-21088-

    CIV,   2008   WL    3163383,       at    *8       (S.D.    Fla.   June    4,   2008)

    (invalidating an ordinance that prohibited parades “except in

    accordance with a permit issued by the sheriff,” with no other

    specific criteria).

                        b. Severability

           Because the Court has found that a provision of the Sign

    Code is unconstitutional, it must determine whether that


                                             35
Case 8:19-cv-03113-VMC-TGW Document 63 Filed 01/06/21 Page 36 of 44 PageID 923




    provision is severable from the entire ordinance. See Vigue

    v. Shoar, No. 3:19-cv-186-J-32JBT, 2020 WL 6020484, at *18

    (M.D. Fla. Oct. 12, 2020) (“Having found portions of both

    statutes to be unconstitutional, the Court now turns to the

    question of whether those portions are severable from the

    rest of the statute.”). “Severability is a question of state

    law.” Id. (citing Wollschlaeger v. Governor, 848 F.3d 1293,

    1317 (11th Cir 2017)). “Florida law . . . allows severability

    absent a severability clause.” Foreman v. City of Port St.

    Lucie, 294 F. App’x 554, 557 (11th Cir. 2008).

            Here, Section 73-34(10) is not the crux of the entire

    Sign Code. Indeed, the Sign Code regulates a number of signs,

    wholly unrelated to waterways. (Doc. # 49-10). Severing this

    particular section would not affect any other section of the

    Code.     And,   the   City’s   Code   of    Ordinance   includes    a

    severability clause. City of Treasure Island, Fla., Code of

    Ordinances § 1-13 (1997). Therefore, the Court finds that

    Section    73-34(10)   may   appropriately    be   severed   from   the

    remainder of the Sign Code. See Lamar, 254 F. Supp. 2d at

    1340 (finding a provision of a sign ordinance unenforceable

    and concluding it “must be severed from the remainder of the

    sign ordinance”); see also Coral Springs St. Sys., Inc. v.

    City of Sunrise, 371 F.3d 1320, 1348 (11th Cir. 2004) (“We


                                      36
Case 8:19-cv-03113-VMC-TGW Document 63 Filed 01/06/21 Page 37 of 44 PageID 924




    are fully satisfied that the purpose of the Amended Sign Code

    is   not       defeated     by    the     removal    of         the   purportedly

    unconstitutional provisions[,] . . . which make up but a small

    part of the whole.”).

                          c. Injunction

            In    their   complaint,        Plaintiffs       seek    “temporary     and

    permanent       injunctive       relief    prohibiting      [the      City]    from

    enforcing the Sign Code.” (Doc. # 1 at ¶ 40). “For a permanent

    injunction to be issued, [Plaintiffs] must: (1) show actual

    success on the merits of claims asserted in the complaint;

    (2) establish that irreparable harm will result from failure

    to provide injunctive relief; (3) establish that the balance

    of equities tips in [their] favor; and (4) demonstrate that

    an injunction is in the public interest.” Vigue, 2020 WL

    6020484, at *19 (citing KH Outdoor v. City of Trussville, 458

    F.3d 1261, 1268 (11th Cir. 2006)).

            Here, Plaintiffs have succeeded in their claim insofar

    as Section 73-34(10) is unconstitutional. And, “[t]he loss of

    First Amendment freedoms, for even minimal periods of time,

    unquestionably        constitutes        irreparable       injury.”     Elrod    v.

    Burns, 427 U.S. 347, 373 (1976); see also Univ. Books &

    Videos, Inc. v. Metro. Dade Cnty., 33 F. Supp. 2d 1364, 1373

    (S.D.        Fla.   1999)    (“Because         chilled     speech     cannot     be


                                              37
Case 8:19-cv-03113-VMC-TGW Document 63 Filed 01/06/21 Page 38 of 44 PageID 925




    compensated by monetary damages, an ongoing violation of the

    First Amendment constitutes irreparable injury.”). Plaintiffs

    have suffered and will continue to suffer denial of their

    First Amendment right to speech in the form of displaying

    signs in Treasure Island’s waterways.

           Further, these injuries to Plaintiffs outweigh any harm

    an injunction might cause to the City, which remains free to

    enforce the remaining provisions of the Sign Code. See Vigue,

    2020 WL 6020484, at *19 (“Injury to Mr. Vigue also outweighs

    any    harm   the   injunction might       cause   Sheriff Shoar.     Even

    without [the unconstitutional statutes], Sheriff Shoar is

    still free to enforce all other state and local laws to

    maintain safe roadways[.]”); see also Baumann v. City of

    Cumming, No. 2:07-CV-0095-WCO, 2007 WL 9710767, at *7 (N.D.

    Ga. Nov. 2, 2007) (“[T]he temporary infringement of First

    Amendment      rights   constitutes    a    serious    and   substantial

    injury, and the [City] has no legitimate interest in enforcing

    an unconstitutional ordinance.”). And, the Court finds that

    such    an    injunction   would serve      the    public interest.    See

    SisterSong Women of Color Reprod. Just. Collective v. Kemp,

    472 F. Supp. 3d 1297, 1328 (N.D. Ga. 2020) (“[A]n injunction

    here would protect the public interest by protecting those

    rights to which it too is entitled.” (citations omitted)).


                                      38
Case 8:19-cv-03113-VMC-TGW Document 63 Filed 01/06/21 Page 39 of 44 PageID 926




          Having    satisfied       all     criteria       for    a    permanent

    injunction,    the    Court     finds      such     relief     proper.     Id.

    Accordingly,    the   City      is    hereby       enjoined    from   future

    enforcement of Section 73-34(10) of the Sign Code. The Court

    will enter a final permanent injunction order at the close of

    the case.

                3. As-Applied First Amendment Challenge

          In Count II, Plaintiffs allege that the City’s conduct

    in issuing Duvernay a citation under Section 73-34(10) of the

    Sign Code “for displaying a message in the [Parade] whilst

    ignoring all other participants’ messages on display in the

    [Parade] . . . abridged the rights of Plaintiffs to speak on

    matters of public concern, imposed unlawful penalties for

    Plaintiffs’    speech,    and    created       a    chilling      effect   on

    Plaintiffs’ efforts to honor and celebrate military veterans

    in the city limits.” (Doc. # 40 at ¶ 44-45).

          In their Motion, Plaintiffs argue that they are entitled

    to judgment in their favor on Count II because:

          The City did not cite another vessel, either in
          2019 or anytime in the prior 22 annual boat parades,
          for violating its ordinance. When asked, the City
          admitted to no prior enforcement against vessels by
          the City. For reasons well documented by the City
          Commission itself, the City singled Duvernay out
          for enforcement not once, but three times, also
          depriving him of the equal protection of the laws.



                                          39
Case 8:19-cv-03113-VMC-TGW Document 63 Filed 01/06/21 Page 40 of 44 PageID 927




    (Doc. # 55 at 23). Plaintiffs seek a judgment declaring this

    conduct unconstitutional and request that the Court “schedule

    a trial on damages.” (Id.). The City responds that “[t]he

    denial    of     Mr.    Duvernay’s    request      was    not   based    on   his

    requested      sign.     The     denial    was    based    in   part    on    the

    credibility of his word that any sign he would have in the

    City     of      Treasure        Island’s        jurisdiction       would     be

    noncommercial” and that “Mr. Duvernay was lawfully cited when

    he failed to pursue a variance and was found in violation of

    the City’s sign code.” (Doc. # 61 at 18-19).

           “[T]he constitutional inquiry in an as-applied challenge

    is     limited     to    the     plaintiff’s       particular       situation.”

    Rubenstein, 72 F. Supp. 3d at 1309 (citation omitted). Based

    on the pleadings and the instant Motion, Plaintiffs appear to

    base their allegations on the Equal Protection Clause. Given

    that     the     Court    has     already        found    Section      73-34(10)

    unconstitutional, it will address this theory alone.4

           Plaintiffs       allege    that    the    City    violated    Duvernay’s

    equal protection rights by singling him out for enforcement

    of Section 73-34(10). (Doc. # 1 at ¶¶ 44, 46; Doc. # 55 at


    4. The pleadings are not wholly clear as to the differences
    between Plaintiffs’ facial and as-applied challenges, but to
    the extent that the Court fails to address their claims,
    Plaintiffs have the opportunity to prove them at trial.


                                              40
Case 8:19-cv-03113-VMC-TGW Document 63 Filed 01/06/21 Page 41 of 44 PageID 928




    23). The Equal Protection Clause of the Fourteenth Amendment

    “requires     the   government     to      treat     similarly     situated

    individuals    alike.”    Roma,   599      F.    Supp.   2d   at   1342.   “A

    plaintiff asserting an Equal Protection claim must show that

    he is either a member of a protected class or that the

    defendant   intended     to   treat    him      differently   from   others

    similarly situated without a rational basis for the disparate

    treatment.” Id. at 1342-43 (citing Vill. of Willowbrook v.

    Olech, 528 U.S. 562, 564 (2000) (per curiam)). With regard to

    the latter claim, which is known as a “class of one” claim,

    the plaintiff “must demonstrate an extremely high level of

    similarity between the plaintiff and the allegedly similarly

    situated comparators.” Id. at 1343. Indeed, with regard to

    denied permit applications, both the plaintiff’s and the

    other granted applications must “be prima facie identical in

    all relevant respects.” Campbell v. Rainbow City, 434 F.3d

    1306, 1314 (11th Cir. 2006) (emphasis omitted).

          Here, Plaintiffs do not argue, let alone allege that

    Duvernay is a member of a protected class. Therefore, the

    Court turns to Plaintiffs’ class of one claim. Given that the

    parties offer no proof of any other individual that has been

    granted an exemption to the Sign Code, this claim fails as to

    the denial of an exemption to Section 73-34(10). See Jucha v.


                                          41
Case 8:19-cv-03113-VMC-TGW Document 63 Filed 01/06/21 Page 42 of 44 PageID 929




    City of N. Chicago, 63 F. Supp. 3d 820, 830-31 (N.D. Ill.

    2014)    (dismissing   the   plaintiff’s      equal    protection      claim

    because he had “not plausibly alleged that he is similarly

    situated to his comparator”); (Doc. # 49 at ¶ 58:14-18).

    Indeed, Plaintiffs provide no other identical application to

    compare to Duvernay’s application and the City’s subsequent

    denial of that application, as required by Eleventh Circuit

    authority. See Griffin Indus., Inc. v. Irvin, 496 F.3d 1189,

    1204 (11th Cir. 2007) (“[A] ‘showing that two projects were

    similarly situated requires some specificity, and . . . ‘must

    be prima facie identical in all relevant aspects.’” (quoting

    Campbell, 434 F.3d at 1314) (emphasis omitted)).

            Similarly, with the citation, there remains a genuine

    issue of material fact as to whether Plaintiffs were similarly

    situated to other Parade attendees, such that others’ signs

    would not already have been exempted from the Sign Code. Any

    boat    carrying   flags,    for   example,    might    be    exempt    from

    enforcement of the Code. (Doc. # 49-10 at 8). Therefore, the

    Court cannot conclude at this juncture that there was a high

    degree     of   similarity    between    Duvernay       and    the     other

    individuals displaying signs. Furthermore, to the extent that

    the City’s basis for issuing Duvernay any of the citations

    was because it had not granted Plaintiffs a variance or


                                       42
Case 8:19-cv-03113-VMC-TGW Document 63 Filed 01/06/21 Page 43 of 44 PageID 930




    exemption,     and   this     was    based     on     a     misapplication    or

    misunderstanding        of   the    Sign     Code,    this     may    very   well

    constitute     a   rational    basis       for the     City’s treatment        of

    Duvernay. (Doc. # 61 at 19); see Roma, 599 F. Supp. 2d at

    1343 (“The mistaken application of a law may constitute a

    rational basis.”).

            Therefore, Plaintiffs have failed to carry their burden

    of proving no genuine issue of material fact that needs to be

    determined at trial as to Count II, and the Motion is denied

    as to this requested relief.

    IV.     Conclusion

            The parties’ Motions are granted in part and denied in

    part.    The   City’s    Motion      is    granted    to     the   extent    that

    Plaintiffs     challenge       the        entire     Sign     Code.    However,

    Plaintiffs have standing to challenge Section 73-34(10) of

    the Sign Code. Plaintiffs’ Motion is granted as to Count I,

    and the City is enjoined from enforcing Section 73-34(10) of

    the Sign Code. The Motion is denied as to Count II, as there

    remain genuine issues of material fact that need to be decided

    at trial. The Motion is denied as to Count III because the

    Court cannot conclude as a matter of law that Section 73-

    34(10) is expressly preempted by Florida state law.

            Accordingly, it is


                                           43
Case 8:19-cv-03113-VMC-TGW Document 63 Filed 01/06/21 Page 44 of 44 PageID 931




          ORDERED, ADJUDGED, and DECREED:

    (1)   Defendant City of Treasure Island, Florida’s Motion for

          Summary Judgment (Doc. # 45) is GRANTED in part and

          DENIED in part as set forth herein.

    (2)   Plaintiffs’ Amended Motion for Summary Judgment (Doc. #

          55) is GRANTED as to Count I and DENIED as to Counts II

          and III.

    (4)   Section     73-34(10)   of   the   City’s   Sign   Code   is   an

          unconstitutional prior restraint on speech and the City

          is hereby enjoined from enforcing it. The Court will

          enter a final permanent injunction order at the close of

          the case.

          DONE and ORDERED in Chambers in Tampa, Florida, this 6th

    day of January, 2020.




                                       44
